Exhibit 10.1

 

Mr. Van A. Dukeman

c/o First Busey Corporation

100 West University

Champaign, Illinois  61824-4028

 

Dear Van:

 

As you are aware, First Busey Corporation has implemented several changes in the
executive management of the company.  As part of this management restructuring,
on or about March 31, 2010, your position will remain President and Chief
Executive Officer of First Busey Corporation and your duties will remain the
same with the exception that you will no longer be the President and Chief
Executive Officer of Busey Bank.

 

In this new position you will continue to report to the board of directors of
First Busey. Your compensation and benefits will remain unchanged at this time,
but may change when all management compensation is reviewed after the end of the
first quarter of this year. You will continue to perform other duties as
assigned by the board of directors.

 

Please confirm your acquiescence and agreement to the changes noted above as
though such changes were reflected in your employment agreement with First Busey
by signing below and returning a copy of this letter to Dave White.  This letter
will act as an addendum to your employment agreement.

 

Thank you for your continued efforts.

 

 

Very truly yours,

 

 

 

 

 

Dave B. White

 

Chief Operating Officer

 

First Busey Corporation

 

 

I understand and agree to the foregoing changes to my job title and related job
duties and responsibilities.

 

 

/s/ Van A. Dukeman

 

Van A. Dukeman

 

 

--------------------------------------------------------------------------------